United States District Court
Northern District of California

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

IN THE UNITED STATES DISTRICT COURT

FOR THE NORTHERN DISTRICT OF CALIFORNIA

HASHA LAWRENCE,
Plaintiff,

V.

KUAMI KAO,
Defendant.

 

 

Case No. 21-cv-00108-CRB

ORDER DENYING MOTION TO
DISMISS AS MOOT

On January 7, 2021, Plaintiff Hasha Lawrence sued Defendant Kuami Kao for violations

of the Americans with Disabilities Act and California’s Unruh Act. See Compl. (dkt. 1). On

March 23, 2021, Kao moved to dismiss. See Mot. to Dismiss (dkt. 10). On April 3, 2021,

Lawrence filed an amended complaint. See Amend. Compl. (dkt. 16). Given the amended

complaint, the Court denies Kao’s motion to dismiss the original complaint as moot. See Ramirez

v. Cnty. of San Bernardino, 806 F.3d 1002, 1008 (9th Cir. 2015).

IT IS SO ORDERED.
Dated: April 30, 2021

-~->—

 

CHARLES R. BREYER
United States District Judge

 
